 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
        ISAAC DEPRE FRAZIER JR,                           CASE NO. C19-5752-RBL-TLF
 9
                                 Plaintiff,               ORDER ADOPTING REPORT AND
10                 v.                                     RECOMMENDATION

11      SCOTT A COLLIER, et al,

12                               Defendant.

13

14          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation [Dkt. # 1-1, 3], recommending that the Court dismiss plaintiff’s complaint

16   pursuant to 28 U.S.C. §1915A and to strike plaintiff’s motion to proceed in forma pauperis (Dkt.

17   1) as moot.

18          (1) The Court adopts the Report and Recommendation;

19          (2) plaintiff’s complaint (Dkt. 1-1, 3) is DISMISSED without prejudice;

20          (3) plaintiff’s motion to proceed in forma pauperis (Dkt.1) is STRICKEN as moot;

21          (4) The Clerk is directed to send plaintiff the appropriate forms for filing a 28 U.S.C.

22                 §2241 or §2254 habeas petition.

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        (5) The Clerk is further directed to send copies of this Order to plaintiff, to Magistrate

 2           Judge Fricke, and to any other party that has appeared in this action.

 3        IT IS SO ORDERED.

 4        Dated this 12th day of November, 2019.

 5

 6                                                      A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
